Citation Nr: 0031325	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 454A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased evaluation for psychoneurosis, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to July 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

In a December 1999 informal hearing presentation, the 
veteran's representative contended that the October 1998 VA 
compensation examination was essentially inadequate for 
rating purposes because it the examination was conducted 
without the examiner being able to review the veteran's 
claims file.  The United States Court of Claims for Veterans 
Appeals (Court) has held that, under 38 U.S.C.A. § 5107(a) 
(West 1991), VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Moreover, in assessing the severity of the veteran's 
psychiatric disability, the October 1998 VA examiner assigned 
a Global Assessment of Functioning (GAF) score of 45 and 
noted that the veteran had fairly severe symptoms including 
severe impairment in social and occupational function.  
However, the examiner also noted that the veteran's 
incapacity was mild.  Since the evidence is somewhat 
contradictory, the Board finds that it would be helpful to 
afford the veteran a comprehensive psychiatric examination, 
encompassing a review of the veteran's claims file and 
resolving the apparently conflicting evidence.

At the time of the October 1998 VA examination it was 
indicated that the veteran did not suffer panic attacks.  In 
his December 1998 notice of disagreement, the veteran stated 
that he had panic attacks 2 to 3 times a week.  Further, a 
December 1998 VA progress note shows a diagnosis of 
generalized anxiety and indicates that the veteran would 
avail himself of psychiatric treatment from the VA mental 
health clinic as needed.  Additional treatment records may be 
available.

During the course of this appeal, new laws were enacted which 
require VA to provide the veteran assistance in developing 
his claim.  (Public Law 106-475 Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private who 
treated the veteran for psychoneurosis 
since December 1998.  After securing the 
necessary release, the RO should obtain 
these records.  Any records received 
should be associated with the claims 
folder.

2. After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
psychiatric examination by a psychiatrist 
in order to determine the manifestations 
of the service-connected psychoneurosis.   
All necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to his 
service-connected psychiatric disability.  
The report of examination should contain 
a detailed account of all manifestations 
of the disability found to be present.  
The examiner must also comment on the 
extent to which the psychoneurosis 
affects occupational and social 
functioning.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
(Global Assessment of Functioning (GAF) 
score), with an explanation of the 
numeric code assigned, is to be included.  
The claims folder with a copy of this 
remand must be made available to the 
psychiatrist for review in conjunction 
with the examination.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the issue on appeal.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board for further consideration, if 
otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran unless he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


